Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/28/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Objections
3.	Claims 2-12 are objected to because of the following informalities: the preamble should read “.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 -5, 8, 13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being unpatenable by Goto (US 2006/0255821).
6.	Regarding claim 1, Goto teaches A probe card for use with an automatic test equipment [Figures 1-7, a probe card for use with an ATE is taught], the probe card comprising: a body [Figures 1-7, the probe card 10 comprises a body]; a probe head disposed on a first side of said body, said probe head configured to contact a device under test [Figures 1-7, a probe head 14 is disposed on a first side of the body and is configured to contact a DUT 12]; and a coaxial connector coupled to said probe head and operable to mate with a mating coaxial connector of an interface assembly, said coaxial connected operable to conduct high frequency signals to the probe head [Figures 1-7, a coaxial connector 2, 15 is coupled to the probe head 14 and operable to conduct high frequency signals to the probe head 14, see P(0020, 0021)].
7.	Regarding claim 2, Goto teaches wherein said interface assembly comprises pogo pins, and further comprising: a plurality of contact pads configured to mate with said pogo pins of said interface assembly [Figures 1-7, pogo pins 19 are shown, contact pads are not shown but pins 19 would mate with contact pads]. 
8.	Regarding claim 3, Goto teaches wherein the plurality of contact pads is physically and electrically isolated from the coaxial connector [Figures 1-7, the contact pads (see pin 19) is isolated from the coaxial connector 2, 15].
9.	Regarding claim 4, Goto teaches further comprising: a first plurality of contact pads disposed on a second side said body of said probe card and coupled to said probe head and wherein said first plurality of contact pins is electrically configured to couple to a second plurality of contacts of the interface assembly [Figures 1-7, contact pads and contact pins are taught].
10.	Regarding claims 5 and 15, Goto teaches wherein the coaxial connector is configured for blind mating with the mating coaxial connector [Figures 1-7, the coaxial connector 2, 15 is shown].
11.	Regarding claims 8 and 16, Goto teaches further comprising: a void configured for silicon/photonic interconnection to the device under test [Figures 1-7, a void is shown].
12.	Regarding claim 13, Goto teaches A probe card for use with an automatic test equipment [Figures 1-7, a probe card for use with an ATE is taught], wherein the probe card is configured to test a device under test, wherein the device under test utilizes a plurality of low-frequency signals and a high-frequency signal [Figures 1-7, P(0020-0021), Abstract, the probe card 10 to test DUT 12 is taught, the DUT utilizes a plurality of LF and HF signal], the probe card comprising: a coaxial connector configured to couple to said high-frequency signal [Figures 1-7, a coaxial connector 2, 15 is configured to couple to HF signal]; and a plurality of contact pads configured to couple to said plurality of low- frequency signals [Figures 1-7, a plurality of contact pads (see pins 19) to couple to LF signals].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 6-7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2006/0255821).
15.	Regarding claims 6 and 14, Goto teaches the probe card.
Goto does not explicitly teach wherein the coaxial connector is configured to couple a signal of at least 25 G1HZ.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto to optimize the value of frequency since high frequency signal is taught because it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05).
16.	Regarding claim 7, Goto teaches the probe card.
Goto does not explicitly teach further comprising: a semi-circular void.
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto to optimize or modify the shape of probe card since it has been held that mere change in shape or form is not patentable unless the changed element performs a new function. In re HANLON, 128 USPQ 384, 386 (C.C.P.A. 1961); In re Launder and Hosmer, 105 USPQ 446, 450 (C.C.P.A. 1955).

17.	Claims 9, 12, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2006/0255821) in view of Zaiser (US 2003/0076124).
18.	Regarding claims 9 and 17, Goto teaches wherein said probe card is configured to provide clearance for a positioning apparatus [Figures 1-7, the probe card 10 is configured to provide clearance].
Goto does not explicitly teach said positioning apparatus configured to establish an optical coupling between a test instrument and the device under test.
However, Zaiser teaches said positioning apparatus configured to establish an optical coupling between a test instrument and the device under test [Figures 1-3, claim 8 teaches optical coupling].
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise optical path which would help obtain optical coupling and hence improve testing.
19.	Regarding claims 12 and 20, Goto teaches the probe card.
Goto does not explicitly teach wherein said probe card is configured to pass a plurality of optical cables coupled to said device under test through a void in said probe card.
However, Zaiser teaches wherein said probe card is configured to pass a plurality of optical cables coupled to said device under test through a void in said probe card [Figures 1-3, claim 8 teaches optical path].
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Zaiser. Doing so would allow Goto to comprise optical path which would help obtain optical coupling and hence improve testing.

20.	Claims 10-11, 18-19 is rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 2006/0255821) in view of Thacker et al. (US 2006/0109015). (“Thacker”).
21.	Regarding claims 10 and 18, Goto teaches the probe card.
Goto does not explicitly teach wherein said positioning apparatus comprises a movable cantilever arm.
However, Thacker teaches wherein said positioning apparatus comprises a movable cantilever arm [Figures 1-10, P(0005-0006, 0070-0071) teaches a cantilever arm].
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Thacker. Doing so would allow Goto to comprise cantilever arm which would help position optical probe in position for testing.
22.	Regarding claims 11 and 19, Goto teaches the probe card.
Goto does not explicitly teach wherein said movable cantilever arm is operable to extend to a location adjacent to the device under test.
However, Thacker teaches wherein said movable cantilever arm is operable to extend to a location adjacent to the device under test [Figures 1-10, P(0005-0006, 0070-0071) teaches a moveable cantilever arm].
However, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify Goto with Thacker. Doing so would allow Goto to comprise cantilever arm which would help position optical probe in position for testing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL D SHAH whose telephone number is (571)270-3766. The examiner can normally be reached M-F: 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL D SHAH/Primary Examiner, Art Unit 2858